Lundberg Stratton, J.,
dissenting. I respectfully dissent because I believe that Schumacher has no standing to file suit against Motorists. The majority states that “[t]he principal issue in this case is whether the insurance policy covering Schumacher’s truck contained UM coverage by operation of law pursuant to R.C. 3937.18.” Implicit in the majority’s framing of the issue is that Schumacher has standing to challenge the insurance coverage involved herein. Such a conclusion puts the cart before the horse. In order for an Ohio court to consider the merits of a legal claim, the person seeking relief must establish *363standing to sue. Ohio Contractors Assn. v. Bicking (1994), 71 Ohio St.3d 318, 320, 643 N.E.2d 1088, 1089. I believe that Schumacher, as an independent contractor, lacked standing to challenge the Motorists insurance coverage at issue in this case.
Only an intended third-party beneficiary of a contract may bring a contract action in Ohio. Thornton v. Windsor House, Inc. (1991), 57 Ohio St.3d 158, 161, 566 N.E.2d 1220, 1223. I believe that language in the lease between Relay and Schumacher indicates that the Motorists insurance policy was for the benefit of Relay, its insured, not Schumacher, an independent contractor. See Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 669, 710 N.E.2d 1116, 1122 (Lundberg Stratton, J., dissenting.) (Corporations provide insurance on company vehicles for the purpose of insuring the company against liability arising from use of the corporate vehicles).
The “Standard Equipment Lease” in this case reads as follows:
“5. RELATIONSHIP: It is understood and agreed by the parties hereto that lessor is not an employee of LESSEE: and furthermore, that the employees or agents of one party are not the employees or agents of the other party. * * *
“6. INSURANCE/INDEMNIFICATION: LESSEE [Relay] shall be responsible to the general public for damages occurring during the period of this lease and shall insure against such damages as required by law. * * * ” (Emphasis added.)
I believe that this language in paragraph 6 evidences an unambiguous intent that Relay was acquiring insurance for the purpose of protecting itself against liability arising from potential negligent conduct by Schumacher in conducting Relay’s business as Relay’s independent contractor. The language in paragraph 5, which evidences a clear intent that Schumacher was an independent contractor, not a Relay employee, bolsters this conclusion. Thus, I would find that there is no evidence that the Motorists insurance policy intended that Schumacher be a third-party beneficiary. Rather, the Motorists insurance policy was for the benefit of Relay, its insured.
“[A]n insurance policy is a contract and * * * the relationship between the insured and the insurer is purely contractual in nature.” Scott-Pontzer, supra, at 663, 710 N.E.2d at 1119. Consequently, if a person is a party to the contract for insurance or satisfies the definition of the term “insured,” as set out in the policy, he or she would have standing to sue the insurer. But, where a person is not a party to the contract and is not an intended third-party beneficiary to a contract, he or she has no standing to bring an action on that contract. Thornton, supra, at 161, 566 N.E.2d at 1223. Accordingly, where an individual is not a party to the contract for the insurance policy, a third-party beneficiary of the policy, or an insured, that person does not have standing to claim any rights under the *364contract Justice v. Nationwide Ins. Co. (May 27, 1999), Franklin App. No. 98AP-1083, unreported, 1999 WL 333242.
It is undisputed that the contract of insurance from Motorists providing coverage to Schumacher’s vehicle was executed between Relay and Motorists. Thus, Schumacher was not a party to the contract of insurance provided to Relay by Motorists.
The Motorists policy at issue in this case states:
“1. WHO IS AN INSURED
“The following are ‘insureds’:
« * * *
“(b) Anyone else while using with your permission a covered ‘auto’ you own, hire or borrow except:
“(1) The owner or anyone else from whom you hire or borrow a covered ‘auto. ’ * * * ” (Emphasis added.)
I would find that this language unambiguously excepts Schumacher from the definition of an insured under the Motorists insurance policy because Schumacher was the owner of the truck.
Thus, I would hold that Schumacher was not a party to the contract for the Motorists insurance policy, that Schumacher was not an “insured,” as defined in the Motorists insurance policy, and that Schumacher was not the intended beneficiary of the Motorists insurance policy. Accordingly, I would hold that Schumacher, as an independent contractor, had no standing to challenge the insurance contract procured by Relay from Motorists.
In addition, the majority opinion omits an important fact. Schumacher had a policy of insurance covering his vehicle at the time of the accident through the Progressive Insurance Company. With regard to that policy, the trial court stated: “[Schumacher] apparently has never attempted to collect under the UM/UIM provisions of this policy. It is presumed that the statute of limitations for making a claim expired on or about November 17, 1996.” Thus, contrary to what might be inferred by the omission of this fact in the majority opinion, Schumacher had his own policy of insurance that potentially provided coverage for his truck at the time of the accident but failed to seek recovery for some reason. Apparently due to his failure to seek UM coverage under his own policy, he filed this lawsuit in an attempt to force recovery under the Motorists insurance policy.
But, because I believe that Schumacher, as an independent contractor, was not an insured under the Motorists insurance policy, he had no standing to challenge the policy coverage in court. Therefore, I respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.